DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 – The method of claim 1, wherein the at least two wind turbines of the plurality of wind turbines comprises at least a first sub grouping of wind turbines and a second sub grouping of wind turbines, and wherein the respective timing signals are indicative of a combined timing of the wind turbines comprising the first sub grouping and a combined timing of the wind turbines comprising the second sub grouping of wind turbines.
Allowable Subject Matter
Claims 1-8 & 10-19 are allowed. 
REASONS FOR ALLOWANCE
Examiner agrees with the applicant’s remarks dated 05/18/2022, regarding the cited prior arts do not disclose “a timing signal from the at least two wind turbines indicative of a rotor position of the at least two wind turbines, determining, with the farm controller, a degree of synchronicity amongst the at least two wind turbines based on the respective timing signals, and determining, with the farm controller, a difference between the degree of synchronicity and a synchronicity threshold”.
Moreover, prior arts when considering all the limitations as recited by the applicant in Claim 1 & 13 fails to disclose “a timing signal from the at least two wind turbines indicative of a rotor position of the at least two wind turbines, determining, with the farm controller, a degree of synchronicity amongst the at least two wind turbines based on the respective timing signals, and determining, with the farm controller, a difference between the degree of synchronicity and a synchronicity threshold”.
Therefore, with respect to Claim 1, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for managing output flicker of a wind farm connected to a power grid, the wind farm comprising a plurality of wind turbines, the method comprising: 
detecting, with a farm controller of the wind farm, at least one parameter of the wind farm indicative of output flicker resulting from a synchronized flicker from at least two wind turbines of the plurality of wind turbines, the output flicker occurring in the power grid, 
wherein detecting the at least one parameter indicative of the output flicker further comprises receiving, with the farm controller, a timing signal from the at least two wind turbines indicative of a rotor position of the at least two wind turbines, determining, with the farm controller, a degree of synchronicity amongst the at least two wind turbines based on the respective timing signals, and determining, with the farm controller, a difference between the degree of synchronicity and a synchronicity threshold; 
upon detecting the at least one parameter, generating a command offset for at least one wind turbine of the at least two wind turbines; and 
changing an operating parameter of the at least one wind turbine based on the command offset so as to desynchronize  the synchronized flicker in output signals of the at least two wind turbines.
With respect to Claim 13, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A system for managing output flicker generated by a wind farm, the system comprising: 
a plurality of wind turbines coupled to an electrical grid; and 
a farm controller communicatively coupled to the plurality of wind turbines and to the power grid, the farm controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising: 
detecting at least one parameter of the wind farm indicative of a synchronized flicker from at least two wind turbines of the plurality of wind turbines, the synchronized flicker occurring in the power grid, 
wherein detecting the at least one parameter indicative of the output flicker further comprises receiving, with the farm controller, a timing signal from the at least two wind turbines indicative of a rotor position of the at least two wind turbines, determining, with the farm controller, a degree of synchronicity amongst the at least two wind turbines based on the respective timing signals, and determining, with the farm controller, a difference between the degree of synchronicity and a synchronicity threshold, 5 of 13ATTORNEY DOCKET NO.: 

upon detecting the at least one parameter, generating a command offset for at least one wind turbine of the at least two wind turbines, and 
changing an operating parameter of the at least one wind turbine based on the command offset so as to desynchronize the synchronized flicker in output signals of the at least two wind turbines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832